Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION)


   UNITED STATES OF AMERICA                                 Case No.: 1:18-cr-20685-KMW

                  v.

   ABRAHAM EDGARDO ORTEGA,

                  Defendant.



    STATEMENT OF THE BOLIVARIAN REPUBLIC OF VENEZUELA REGARDING
        MOTION OF DEFENDANT TO CONTINUE SENTENCING HEARING

         The Bolivarian Republic of Venezuela (the “Republic”) submits this statement

  concerning Defendant’s Motion To Continue Sentencing Hearing (Docket Entry 137). While the

  Republic takes no position on Defendant’s Motion, it respectfully submits this statement to

  provide the Court with certain information relevant to the pending Motion to continue the

  sentencing hearing.

                                          BACKGROUND

         Defendant Abraham Ortega (“Defendant”) was charged by the United States

  (“Government”) in a criminal complaint filed under seal on July 23, 2018. (Docket Entry 3)

  Defendant was arraigned on September 12, 2018. (Docket Entry 40) On October 24, 2018, the

  Government filed a one-count Superseding Information, charging Defendant with conspiracy to

  commit money laundering in violation of 18 U.S.C. § 1956(h) using property derived from

  specified unlawful activity. The specified unlawful activity consisted of a felony violation of the

  Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-3 and “an offense against a foreign nation

  involving bribery of a public official and the misappropriation, theft, and embezzlement of

  public funds by and for the benefit of a public official.” (Docket Entry 53)



                                                   1
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 2 of 7



         On October 31, 2018, Defendant pled guilty to the Superseding Information (Docket

  Entry 61), entered into a Plea Agreement, and executed a Factual Proffer. (Docket Entries 64

  and 65)

         According to the Factual Proffer, Defendant participated in bribery schemes devised to

  take advantage of the fact that “Venezuela had a foreign-currency exchange system under which

  the government [of Venezuela] would exchange local currency (Bolivars) at a fixed rate for U.S.

  Dollars,” and “[t]he fixed exchange rate had been well below the true economic rate by a

  substantial factor.” Factual Proffer ¶ 1. The Government and Defendant explain in the proffer

  that “[t]he difference between the fixed rate and the true economic rate created opportunity for

  fraud and abuse, enabling Venezuelan officials to engage in foreign currency exchange schemes

  in return for bribes and kickbacks.” Id. ¶ 3. The Factual Proffer illustrates the opportunity for

  fraud and abuse with the following example: In step one, a private person obtains 600 million

  Venezuelan Bolivars “at the true economic price” of 10 million US dollars, and in the second

  step, if the person is granted access to the “government fixed rate” by an authorized government

  official, the person can sell those 600 million Venezuelan Bolivars to the Republic at the

  “government fixed rate,” receiving 100 million US dollars. Id. ¶ 2. In this illustration, the

  Republic has provided a 90 million US dollars benefit to the person selling Bolivars to the

  Republic at the “government fixed rate.”

         According to the Factual Proffer, Defendant held various finance positions at Petróleos

  de Venezuela, S.A. (“PDVSA”), the Republic’s national oil company, and accepted bribes in

  exchange for acts and decisions in his official capacity which gave private persons access to the

  “government fixed rate.” Id. ¶¶ 6 and 9. In one such scheme, “Company C” loaned PDVSA

  17.4 billion Venezuelan Bolivars, and PDVSA repaid the loan in U.S. Dollars at “the




                                                   2
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 3 of 7



  government fixed rate.” Id. ¶ 14. Using the exchange rate suggested by paragraph 2 of the

  Factual Proffer, this transaction amounted to a $2.6 billion subsidy. According to the proffer,

  “Company C” obtained this subsidy through a “corrupt currency exchange scheme involving

  bribes,” including a $10 million bribe to Defendant. Id. ¶ 13.

         Similarly, the Factual Proffer describes another criminal scheme in which “a company

  controlled by members of the conspiracy, ended up with the right to pay PDVSA about 7.2

  billion Bolivars (worth around 35 million Euros) and receive about 510 million Euros,” id. ¶ 18,

  resulting in the theft of a subsidy from the Republic of approximately 475 million Euros, (more

  than $520 million at current Euro-Dollar exchange rates).

         The Factual Proffer identifies these crimes as “[e]mbezzlement of public funds by a

  public official and bribery of a public official,” which “was an offense against the nation of

  Venezuela.” Id. ¶ 19.a.

         On January 23, 2019, President Trump recognized Juan Guaidó as the legitimate

  representative of the Republic. President Guaidó has duly appointed José Ignacio Hernández as

  Special Attorney General to represent and defend the interests of the Republic in legal

  proceedings outside of Venezuela, including this matter.

         On April 2, 2019, a motion seeking victim status and restitution under the Crime Victims’

  Rights Act (18 U.S.C. § 3771) and the Mandatory Victims Restitution Act (18 U.S.C. §§ 3663A

  et seq.) was filed by attorneys purporting to represent the Republic of Venezuela under

  instruction of former Venezuelan President Nicolás Maduro. See The Bolivarian Republic of

  Venezuela’s Motion for Victim Status and Restitution (Docket Entry 87). The motion stated that

  Defendant’s scheme involved “the misappropriation, theft, and embezzlement of Venezuelan

  [government] funds.” Id. at 9.




                                                   3
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 4 of 7



         On May 17, 2019, the Government opposed the motion on the ground that it was filed

  under instructions of a person whom “the United States does not recognize” as having authority

  to speak on behalf of the Republic. See Government’s Response to the Bolivarian Republic of

  Venezuela’s Motion for Victim Status and Restitution (Docket Entry 99 at 2). The Government

  stated that “authority to recognize a foreign sovereign is exclusive to the Executive Branch.

  Here, the President of the United States has recognized the Venezuelan National Assembly and

  Interim President Juan Guaidó as the legitimate government and leader” of the Republic. Id. at

  1. The Government also explained that “the decision to recognize a foreign power is a political

  question reserved for the President of the United States.” Id. at 4-5 (citing and quoting

  Zivotofsky ex rel. Zivotofsky v. Kerry, 135 S. Ct. 2076, 2090 (2015); Guar. Tr. Co. of New York

  v. United States, 304 U.S. 126, 137-38 (1938); Republic of Panama v. Air Panama

  Internacional, S.A., 745 F. Supp. 669, 675 (S.D. Fla. 1988)).

         By letter dated May 22, 2019, Special Attorney General Hernández terminated the

  Republic’s relationship with counsel who filed the motion and engaged lawyers at the law firm

  of Arnold & Porter Kaye Scholer LLP to represent the interests of the Republic in this matter.

  See Motion for Substitution of Counsel (Docket Entry 104).

         On May 23, 2019, the Republic filed a stipulation of substitution of counsel, explaining

  that the Republic’s proper, recognized authorities had determined that “the Republic would

  henceforth be represented solely by the law firm of Arnold & Porter Kaye Scholer, LLP.” See

  Joint Stipulation for Substitution of Counsel (Docket Entry 105 at 2).

         Since that time, representatives of the Government and recognized representatives of the

  Republic, including Special Attorney General Hernandez and his designees, have been engaged

  in discussions concerning this and other matters with the goal of reaching an agreement that




                                                   4
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 5 of 7



  would eliminate the need for an order by this Court on the pending motion for victim status and

  restitution.

          Defendant is scheduled to be sentenced on September 12, 2019.

                                             DISCUSSION

          As noted, the United States and the Republic are actively engaged in discussions to

  establish a government-to-government arrangement to provide for recovery by the Republic of

  the proceeds of bribery and corruption schemes and other criminal activity, such as that to which

  Defendant pled guilty. Such discussions are ongoing. One goal of these discussions is to

  eliminate the need for this Court to address the issue of restitution.

          Further, although the Guaidó Administration has been recognized by the United States as

  the sole legitimate authority to represent the Republic, it does not have full access to the

  personnel and documents of the government and instrumentalities of the Republic at this time.

  To the contrary, the illegitimate Maduro group has refused to relinquish control of the operation

  of many organs of the Venezuelan government, including Petróleos de Venezuela, S.A.

  (“PDVSA”). Mr. Maduro has thus far refused to recognize the constitutional authority of Interim

  President Guaidó and the National Assembly and has instead unlawfully usurped the operations

  of the Venezuelan government.

          Consequently, the Republic does not at this time have access to personnel, documents

  and other information that it needs to appropriately investigate the facts underlying the criminal

  offenses with respect to which the Defendant was indicted and has pled guilty and the broader

  conspiracy in which he was involved in order to establish its status as a victim and prove the

  amount of restitution, if any, that might be appropriate as a result of Defendant’s crimes, to the

  extent that the Court agrees with the United States that the Republic bears the burden of proof on




                                                    5
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 6 of 7



  matters concerning restitution. At this time, the Republic would not be in a position to offer any

  evidence outside the Factual Proffer.


   Dated: September 9, 2019                          /s/ Jason A. Ross
                                                   Jason A. Ross (Florida Bar No. 59466)
                                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                                   601 Massachusetts Ave., N.W.
                                                   Washington, DC 20001-3743
                                                   Telephone: +1 202.942.5000
                                                   Fax: +1 202.942.5999
                                                   jason.ross@arnoldporter.com

                                                   Attorney for the Bolivarian Republic of
                                                   Venezuela




                                                  6
Case 1:18-cr-20685-KMW Document 138 Entered on FLSD Docket 09/09/2019 Page 7 of 7



                                    CERTIFICATE OF SERVICE

            I hereby certify that on September 9, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will deliver the document to all counsel of

  record.


  Dated: September 9, 2019                               /s/ Jason A. Ross




                                                    7
